Citation Nr: 0725734	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with arthritic changes of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 RO decision that denied the 
benefits sought on appeal.  The veteran had a hearing before 
the Board in April 2007 and the transcript is of record.

The veteran presented additional evidence at his travel Board 
hearing in April 2007 before the file was sent to the Board.  
A supplemental statement of the case (SSOC) was not issued, 
but this is not necessary since the evidence submitted 
included a waiver of local jurisdictional review.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO denied the veteran's claim finding the veteran's low 
back condition pre-existed service and was not permanently 
aggravated as a result of service.  

The veteran's service medical records, to include his July 
1972 pre-induction examination indicate a cervical spine 
football injury incurred in October 1970.  The veteran 
indicated to the examiner at the time that he was treated by 
a private chiropractor and x-rays indicated "vertebrae 
wedged together."  Throughout the veteran's service medical 
records he complained of low back pain associated with 
various injuries, to include pushing a car in February 1976, 
shoveling dirt in June 1984 and bending over to pick up a 
towel in January 1989.  Other periodic examinations 
throughout the veteran's lengthy military career indicate 
recurrent back pain.  At times, the examiners note the pre-
service football injury.

Additionally, the records indicate various in-service low 
back injuries and recurrent complaints of low back pain and 
treatment.  No formal diagnosis, however, was ever rendered.  
After service, the veteran was diagnosed with degenerative 
disc disease with arthritic changes of the lumbar spine, 
evidenced by x-ray in August 2005.  

The veteran should be afforded a VA examination to ascertain 
whether his in-service injuries, complaints and treatment for 
low back pain are related to his current low back condition.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Additionally, the veteran testified during his Board hearing 
that he received treatment for his back at the VA Medical 
Center (VAMC) in Fayetteville, Arkansas as early as September 
2002.  The claims file, however, only contains records dating 
back to November 2002.  Federal records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Accordingly, the RO must make an effort to 
obtain these records because the file may not be complete.  
The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2005 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA medical system in 
Fayetteville, Arkansas from September 2002 
to November 2002 and from September 2005 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination for the 
claimed low back disability to determine 
the extent and likely etiology of any low 
back condition found.  After reviewing the 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
low back disability is related to any in-
service disease or injury versus any pre-
service disease or injury.  If it is 
determined the veteran's low-back 
disability was caused by the pre-service 
football injury, the examiner should 
render an opinion as to whether is it at 
least as likely as not (i.e., at least a 
50 percent probability) that the veteran's 
low back condition was permanently 
aggravated beyond the natural progression 
of the condition due to any remote 
incident of service.  

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation 
reconciling any conflicting medical 
evidence. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

3.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



